Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2007

Chen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2984




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Chen v. Atty Gen USA" (2007). 2007 Decisions. Paper 702.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/702


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 06-2984
                      ___________

                    SAI HUA CHEN,
                        Petitioner

                            v.

   ATTORNEY GENERAL OF THE UNITED STATES,
                 Respondent

                      ___________


         Petition for Review of an Order of the
             Board of Immigration Appeals
                   (No. A96-236-798)
       Immigration Judge: Hon. Esmeralda Cabrera

                      ___________

        Submitted Under Third Circuit LAR 34.1(a)
                     July 13, 2007


Before: RENDELL, AMBRO, and NYGAARD, Circuit Judges.



                  (Filed: July 25, 2007)




                      ___________
                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

              Sai Hua Chen, a Chinese national, entered the United States illegally, and

was charged with removability. Immigration Judge Cabrera denied her application for

asylum, withholding of removal and relief under the Convention Against Torture. The

Board of Immigration Appeals summarily affirmed. We will deny the petition for review.

                                              I.

              Chen claims that, in 1999, she was arrested and detained for 30 days for

practicing Falun Gong. While detained, she maintains, Chinese police slapped her, pulled

her hair and demanded that she reveal the name of her Falun Gong group’s leader. She

eventually revealed the man’s name, and paid 20,000 renminbi for her release. For the

next four years, she practiced Falun Gong in secret, and avoided unwanted police

attention.

              In 2003, Chen began openly sharing her practices with co-workers and

friends, and tried to dispel the official description of Falun Gong as an “evil cult.”

However, when a “snakehead” approached her with an opportunity to leave for the United

States, she took it. She entered the country illegally in December, 2003.

              When confronted with a notice to appear, Chen applied for asylum,

withholding of removal, and protection from removal under the Convention Against

Torture. At her hearing, Chen testified on her own behalf, presented a written submission

                                              2
to the court, her birth certificate, Chinese identification and family registration, reports on

the persecution of Falun Gong practitioners, and a letter from her father purporting to

corroborate her claims. The IJ found her not credible, and denied her claims, and the

Board summarily affirmed.

                                              II.

              Where the Board affirms the IJ’s decision without opinion, “we review the

IJ’s opinion and scrutinize its reasoning.” Dia v. Ashcroft, 353 F.3d 228, 245 (3d Cir.

2003) (en banc). We review the IJ’s findings, including adverse credibility

determinations, for substantial evidence. Sukwanputra v. Gonzales, 434 F.3d 627, 636 (3d

Cir. 2006).

              The Attorney General may grant asylum to an alien who shows she is

unable or unwilling to return to her homeland because of past persecution or a well-

founded fear of future persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion. Lie v. Ashcroft, 396 F.3d 530, 534-35 (3d

Cir. 2005). To obtain withholding of removal, an alien must demonstrate a “clear

probability” that her life or freedom would be threatened on one of the prohibited grounds

if removed to the proposed country of removal. Zubeda v. Ashcroft, 333 F.3d 463, 470

(3d Cir. 2003). Finally, she may obtain protection from removal under the Convention

Against Torture if she establishes that it is more likely than not that she would be tortured

if removed. Wang v. Ashcroft, 320 F.3d 130, 133-34 (3d Cir. 2003).



                                               3
              Chen’s claims turned almost entirely on her credibility. The IJ, though,

found serious inconsistencies between her testimony and the other evidence she

presented. For instance, the IJ pointed out that her father’s letter contradicted her account

of her detention. In the letter, her father reported, “[Sai Hua] told us that she was orally

and physically abused during the three days she was detained. I had to pay 20,000 RMB

to bail her out.” In her initial asylum application, Chen never mentioned the length of her

detention, but she later testified that she was held for 30 days. This inconsistency

significantly weakened her credibility, and she failed to present corroborative evidence

that might have bolstered her claims. Given the absence of such evidence, we cannot say

that the record compels a conclusion contrary to the IJ’s decision.

                                             III.

              We conclude that substantial evidence supports the IJ’s adverse credibility

determination, and her ultimate decision to deny Chen asylum, withholding of removal,

and CAT relief. Accordingly, we will deny the petition for review.




                                               4